Citation Nr: 1758928	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  The issue of service connection for hemorrhoids was granted by a July 2017 rating decision and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for skin cancer and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not serve in an area where exposure to herbicide agents is presumed, and the most probative evidence is against a finding that the Veteran   was exposed to an herbicide agent during service.

2.  A heart disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's ischemic heart disease is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be presumed for certain diseases, including ischemic heart disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent          or more any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran asserts that his ischemic heart disease was caused by exposure to various hazardous materials, chemicals, radiation, and possible herbicides while stationed at Sandia and Manzano Bases in Albuquerque, New Mexico, now currently Kirtland Air Force Base.  In support of this, the Veteran submitted  articles regarding the disposal of radioactive and hazardous materials from            the Sandia National Lab into the mixed waste landfill at Sandia while he was stationed there.  The Veteran testified that he stood guard while unknown waste   was incinerated at the landfill.  He also reported twice transporting sealed containers from Manzano to Fort Collins and to Corpus Christi Naval Station, which he believed may have contained Agent Orange or nuclear waste.  

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran's ischemic heart disease was incurred in or caused by service.  

The record does not show that the Veteran served in an area where exposure to herbicide agents is presumed. See 38 C.F.R. § 3.307(a)(6)(iii)-(v). Additionally,     in September 2016, the National Personnel Records Center indicated that it found no records to support the Veteran's claim that he was exposed to herbicide agents during service.  Furthermore, a review of the articles submitted by the Veteran reveals no evidence to support the Veteran's claim of herbicide use or disposal at Sandia and/or Manzano at the time he was stationed there.  The Board notes that the Veteran cited to a report from the Air Force Occupational and Environmental Health Laboratory indicating that over two million gallons of Agent Orange was incinerated at sea in 1977.  However, the Veteran acknowledged that that operation occurred 14 years after he transported the unidentified sealed containers from Manzano to Fort Collins and Corpus Christi.  Accordingly, the Board finds that such evidence is of little relevance to the Veteran's claim.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  As there is no probative evidence of record demonstrating that the Veteran was exposed to Agent Orange    or any other herbicide agent during service, service connection for ischemic heart disease is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

With respect to direct service connection, service treatment records show no complaints of or treatment for heart problems during service. Upon his discharge from active duty, the record shows that the Veteran's heart, chest, lungs, and vascular system were normal and he denied any history pain or pressure in the chest, palpitation, pounding heart, dizziness, or shortness of breath.  

The Veteran underwent a VA examination in December 2015, during which he reported being diagnosed with ischemic heart disease / coronary artery disease in the 1990's and subsequently undergoing multiple stent placements.  The examiner opined that the Veteran's ischemic heart disease was less likely than not incurred in 
or caused by service. The examiner indicated that there were no records demonstrating a heart condition or contributing factors during service.  With respect to the Veteran's claimed exposures to hazardous materials, the examiner explained that coronary artery disease is a common condition affecting millions of individuals without any exposures to radioactive material or hazardous wastes, and the record showed no evidence of a cardiac event that would be caused by such exposures.

Although the Veteran believes that his ischemic heart disease is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of cardiac disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his ischemic heart disease is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion of record supporting the claim.

In sum, the preponderance of the competent and probative evidence is against a finding that the Veteran's ischemic heart disease is related to service, and service connection is denied.


ORDER

Service connection for ischemic heart disease is denied.


REMAND

The Veteran seeks service connection for skin cancer and prostate cancer, which he asserts were caused by exposure to radioactive waste and other hazardous materials at Sandia and Manzano.  

As noted in the Board's October 2015 remand, both skin cancer and prostate cancer are radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2) (2017).   When a radiogenic disease first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).
For claims not related to participation in atmospheric nuclear weapons testing or occupation of Hiroshima or Nagasaki, a request will be made for any available records concerning the veteran's exposure to radiation, which will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  If it is determined that a veteran was exposed to ionizing radiation during service and subsequently developed a radiogenic disease, which first became manifest within a specified time period, the claim will be referred to the Under Secretary for Benefits for further consideration, who may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(b), (c).  

In the October 2015 remand, the Board directed the AOJ to conduct all development in accordance with 38 C.F.R. § 3.311 with respect to the Veteran's service connection claims for skin cancer and prostate cancer.  The record shows that the AOJ contacted the National Personnel Records Center and the Army Dosimetry Center; however, neither found any records of radiation exposure for the Veteran.  Thereafter, the Veteran underwent a VA examination in December 2015.  The examiner opined that if the Veteran's claimed exposure to radioactive materials is confirmed, then it is at least as likely as not that his basal cell carcinoma and prostate cancer were caused by such exposure.  

Service personnel records confirm that the Veteran was a military police officer stationed at Sandia from January 1961 until his discharge in June 1963 and           was assigned to the Defense Atomic Support Agency beginning in May 1961.        He has submitted a March 2006 article published by the Southwest Research         and Information Center entitled "Radiation Releases at Sandia National Laboratories/New Mexico: Recently Reported Radiation Releases and Other Potential Sources of Radiation Release," including Appendix A, entitled          "Waste Handling and Disposal Sites at Sandia National Laboratories/New    Mexico." Quoting the Sandia National Laboratories' website, the article indicates that from March 1956 through December 1988, the Sandia landfill was a disposal area for low-level radioactive waste and minor amounts of mixed waste, totaling approximately 100,000 cubic feet of radioactive waste.  Additionally, the claims file contains a February 2016 Special Report from the Department of Energy Office of the Inspector General titled "Allegations Regarding the Sandia National Labs Mixed Waste Landfill." That   report notes that although the Inspector General found no evidence of high-level radioactive waste, the available evidence indicates that a very small amount of plutonium was disposed of in the Sandia landfill.  Based on the foregoing, the Board finds that a radiation dose estimate should be obtained, and if necessary, the claim should be referred to the Under Secretary for Benefits for an advisory medical opinion.  See 38 C.F.R. § 3.311.  

Additionally, a VA medical opinion should also be obtained with respect to the question whether the Veteran's basal cell carcinoma is related to sun exposure while stationed at Sandia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to the Under Secretary for Health for preparation of a radiation dose estimate based on the Veteran's claimed exposure to radioactive waste at the Sandia National Labs Mixed Waste Landfill from January 1961 to June 1963.  The dose estimate should reflect consideration of the March 2006 article published by     the Southwest Research and Information Center and the February 2016 Special Report from the Department of Energy Office of the Inspector General indicating that low-level radioactive waste, including a small amount     of plutonium, was disposed of at the Sandia landfill.  

2.  If necessary (as outlined in 38 C.F.R. § 3.311), refer the Veteran's claim to the Under Secretary for Benefits for an advisory medical opinion with respect to his service connection claims for skin cancer and prostate cancer.

3.  Return the claims file to the examiner who conducted       the December 2015 VA examination in order to obtain a supplemental opinion with respect to the Veteran's service connection claim for skin cancer.  If the December 2015    VA examination is not available, provide the claims file to another appropriate examiner.  If another examination is deemed necessary to respond the question, one should be scheduled.  After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's basal cell carcinoma was caused by sun exposure while stationed at Sandia Base in Albuquerque, New Mexico      from January 1961 to June 1963.  A complete rationale
for all opinions must be provided.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for service connection for skin cancer and prostate cancer should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished      a supplemental statement of the case and given an appropriate period to respond thereto before the
case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


